Name: 2008/127/EC: Council Decision of 13 November 2007 concerning the provisional application of Protocol 8 to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Montenegro, of the other part, on the general principles for the participation of Montenegro in Community programmes
 Type: Decision
 Subject Matter: international affairs;  Europe;  economic conditions;  European construction
 Date Published: 2008-02-19

 19.2.2008 EN Official Journal of the European Union L 43/9 COUNCIL DECISION of 13 November 2007 concerning the provisional application of Protocol 8 to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Montenegro, of the other part, on the general principles for the participation of Montenegro in Community programmes (2008/127/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310 thereof in conjunction with Article 300(2), first subparagraph, first and second sentences, Having regard to the proposal from the Commission, Whereas: (1) The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Montenegro, of the other part (hereafter the Agreement) was signed on 15 October 2007, subject to its conclusion at a later date. (2) Protocol 8 to the Agreement takes over, in substance, the content, with respect to Montenegro, of the Framework Agreement between the European Community and Serbia and Montenegro on the general principles for the participation of Serbia and Montenegro in Community programmes (1), which the Council concluded by Decision 2005/527/EC (2). (3) Due to the independence of Montenegro, this Framework Agreement is no longer applicable with respect to Montenegro. Montenegro should, however, continue to have the possibility, in the same way as all other Western Balkan countries, of participating in Community programmes. (4) It is therefore necessary to provide for provisional application of Protocol 8 to the Agreement, pending the completion of the procedures required to bring the Agreement into force, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the Community and the Republic of Montenegro, which provides for the provisional application of Protocol 8 to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Montenegro, of the other part, on the general principles for the participation of Montenegro in Community programmes, is hereby approved on behalf of the Community. The text of the Agreement in the form of an Exchange of Letters is attached to this Decision, as well as the text of Protocol 8. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 13 November 2007. For the Council The President F. TEIXEIRA DOS SANTOS (1) OJ L 192, 22.7.2005, p. 29. (2) OJ L 192, 22.7.2005, p. 84.